Citation Nr: 1617981	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  14-16 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right hand disability, to include carpal tunnel syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION


The Veteran served on active duty from August 1976 to June 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board remanded this matter in January 2015 for a videoconference hearing.  However, in a March 2015 statement, the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.704 (2015).


FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, does not show that the Veteran's right carpal tunnel syndrome is related to service.


CONCLUSION OF LAW

The criteria for service connection for right carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1131, 1132 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a September 2010 letter.  Accordingly, the duty to notify has been fulfilled.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment, and VA treatment records.  A VA examination was conducted in August 2011.  The Board finds that the examination is adequate; as it was conducted by a medical professional who reviewed the claims file, examined the Veteran, and provided an opinion supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Based on the foregoing, the Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II. Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

The Veteran seeks service connection for a right hand disability.  A January 1977 service treatment record shows that the Veteran had an abscess of the first webspace of the right hand, which was incised and drained.  Subsequent service treatment records show no complaints or treatment for median nerve damage or carpal tunnel.  There were also no abnormalities of the upper extremities noted in the Veteran's February 1978 separation examination. 

Post-service VA treatment records show complaints of numbness in the right hand.  March to July 2010 records show a diagnosis of carpal tunnel.

In October 2010, the Veteran submitted a statement indicating that he has had problems with his right hand since service.  The record also contains an October 2010 statement from the Veteran's fiancé, R.I.  She noted that the Veteran has had problems with his right hand since she met him 3 years ago.  

The Veteran was afforded a VA examination in August 2011.  The Veteran reported numbness in his first three fingers of the right hand since the removal of the cyst in service.  The diagnosis was right carpal tunnel syndrome and status post cyst removal of the right hand with residual scar.  The scar was described as 5cm long, on the palm, from the base of the thumb to the mid-palmar crease.  The examiner noted that he could not determine whether the Veteran's carpal tunnel is related to service without mere speculation.  The examiner reasoned that the details of the Veteran's in-service injury are unknown.  His current symptoms relate to the median nerve.  The examiner stated that "if there was evidence of median nerve damage from the abscess at the time of injury then it would be related, but that would be speculation at this point." 

In the rating action on appeal, the RO granted service connection for a right hand palm scar, as a residual of the in-service surgery.  

After reviewing the probative, competent, and credible evidence of record, the Board finds that the elements of service connection for carpal tunnel of the right hand have not been met.  The Veteran's service treatment records show that the Veteran had an abscess incised and drained in January 1977.  However, there were no complaints, or treatment of median nerve damage or carpal tunnel in service.  There were no abnormalities of the upper extremities noted in the Veteran's February 1978 separation examination.  The Veteran's post-service treatment records also do not attribute the Veteran's carpal tunnel to his in-service abscess.  Furthermore, the examiner noted that he could not determine whether the Veteran's carpal tunnel is related to service without mere speculation.  The examiner reasoned that the details of the Veteran's in-service injury are unknown.  His current symptoms relate to the median nerve and there is no evidence that there was median nerve damage from the in-service injury.  The Board finds the examiner's opinion adequate, as he considered the Veteran's allegations of numbness since service, and provided a basis for the inability to provide an opinion without resort to speculation.  See Jones v. Shinseki, 23 Va. App. 382 (2010).  

The only other evidence in the record concerning the etiology of the Veteran's carpal tunnel is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claims must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for right carpal tunnel syndrome is denied.



____________________________________________
M.E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


